Citation Nr: 0403418	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-14 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected chronic obstructive pulmonary disease 
(COPD), currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disability.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to January 
1975.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Status of representation

The veteran is currently unrepresented in this appeal.  The 
authority of the veteran's former representative to represent 
claimants before VA was revoked by VA effective July 28, 
2003.  The veteran was notified of this fact by letter dated 
November 5, 2003, at which time he also was advised of his 
right to select another representative.  The veteran did not 
respond to this letter within the time provided (30 days) or 
at any time thereafter.  Accordingly, the Board will proceed 
under the assumption that the veteran has chosen to proceed 
unrepresented.  Since this case is being remanded, the 
veteran will have additional opportunity to choose a 
representative before VA if he so desires.


REMAND

The Board finds that additional evidentiary development is 
required before further appellate review of the veteran's 
claims can be accomplished.

Increased rating for COPD

The veteran's service-connected lung disability is currently 
rated under 38 C.F.R. § 4.97, Diagnostic Code 6604 (2002), 
which rates COPD primarily on results of  pulmonary function 
testing (PFT).  In connection with this claim, the veteran 
was examined on a VA compensation examination conducted in 
September 2001.  However, the PFT report associated with this 
examination does not reflect whether the veteran's predicted 
DLCO (SB) (diffusion capacity of the lung for carbon monoxide 
by the single breath method) percentage was obtained and 
recorded.  Under Code 6604, disability ratings are assigned 
based on PFT results detailing the percentage scores 
predicted for FEV-1 (forced expiratory volume), or FEV-1/FVC 
(forced vital capacity) or DLCO (SB).  The DLCO (SB) 
percentage must be obtained to properly adjudicate this claim 
because the individual predicted percentage scores for the 
FEV-1, FEV-1/FVC or DLCO (SB) may independently support an 
increased rating award under Code 6604.

The Board therefore finds the veteran should be scheduled for 
a new examination to address this matter.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2003) [medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Additionally, it is noted that the September 2001 VA 
examination included the examiner's recommendation to have 
repeat X-rays taken in three months in light of the current 
X-ray results, which showed a questionable density in the 
left mid lung field that was not present on the prior study 
completed in 1998.  The new exam ordered by this remand 
should include repeat chest X-rays.

In view of the need for a new VA examination, the Board also 
finds that more recent VA outpatient treatment reports should 
be obtained and associated with the record.  The claims file 
shows that the veteran was last seen at the VA Medical Center 
(VAMC) in Gainesville, Florida in June 2001.

TDIU claim

The veteran's TDIU claim is inextricably intertwined with the 
increased rating claim.   Indeed the veteran's only service-
connected disability is the pulmonary disability.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other].  Further action by the 
Board at this time on the veteran's appealed claim seeking 
entitlement to a TDIU rating accordingly must be deferred 
pending completion of the requested development on the 
increased rating claim.

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must contact the Gainesville VAMC 
and request copies of all medical reports 
pertaining to treatment provided to the 
veteran since June 2001.

2.  VBA must schedule the veteran for a 
VA pulmonary examination.  The veteran's 
VA claims folder should be provided to 
the examiner for review in conjunction 
with the scheduled examination.  A PFT 
and chest X-rays should be conducted.  As 
alluded to above, based on the PFT 
results, the examiner must report the 
percentages predicted for FEV-1, FEV-
1/FVC and the DLCO (SB).  Further, if 
indicated by the veteran's medical 
history and/or the examination, the 
examiner should address whether his 
maximum exercise capacity is less than 15 
ml/kg/min oxygen consumption (with 
cardiac or respiratory limitations); 
whether there is cor pulmonale (right 
heart failure); whether there is right 
ventricular hypertrophy; whether there is 
pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episodes of 
acute respiratory failure, or; whether 
outpatient oxygen therapy is required.  
X-rays should be obtained in connection 
with the examination and reviewed by the 
examiner.  The examiner should also 
render an opinion as to whether the 
veteran's service-connected pulmonary 
disability precludes substantially 
gainful employment.  A copy of the 
examination report and all completed test 
reports should be associated with the 
veteran's VA claims folder.

3.  Thereafter, VBA must readjudicate the 
issues on appeal.  A supplemental 
statement of the case should be prepared 
if any benefit sought on appeal remains 
denied.  The veteran should be provided 
with the supplemental statement of the 
case and an appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters addressed by the Board in 
this remand.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

